NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GREGORY RICHARD ESTOCK, I,
Petitioner, .
V.
INTERNATIONAL BOUNDARY AND WATER
COMM: U.S. AND MEX[CO, _
Respondent.
2011-31c-36 `
Petition for review of the Merit Systems Protection
Board in case no. DA0752100605-I-1.
ON MOTION
ORDER
The petitioner moves for leave to proceed in forma
pauperis The court treats his motion to stay the briefing
schedule as a motion for an extension of time to file his
brief.
Upon consideration thereof
IT ls ORDERED THAT: